 



EXHIBIT 10.61
Addendum 1
to the Lease Agreement of 11.29./11.30.2000
pertaining to premises used as office space
and to the Lease Agreements of 01.11.2001, 05.07.2004 and 09.27./10.01.2004
pertaining to parking spaces and garages

     
between
  Deutsche Commercial Property Hamburg 2 GmbH
 
  Mergenthalerallee 73 - 75
 
  65760 Eschborn
 
   
 
  represented by Mr. Ralf Selke, General Manager
 
  and Mr. Gunther R. Deutsch, Assistant Vice President
 
  “domiciled ibidem”
 
   
 
  VAT registration number: DE223646635
 
   
 
  - hereinafter referred to as “Lessor”
 
   
and
  Domilens GmbH
 
  Holsteiner Chaussee 303a
 
  22457 Hamburg
 
   
 
  represented by Mr. Günther Roepstorff, General Manager
 
  “domiciled ibidem”
 
   
 
  CR B 38182, District Court of Hamburg (Lesse’s certificate of registration
from the Commercial Register is submitted as Exhibit 2)
 
   
 
  - hereinafter referred to as “Lessee”

Preliminary remark:
Currently, the following Lease Agreements entered into by Deutsche Commercial
Property Hamburg 2 GmbH and Domilens GmbH are in effect: the Commercial Lease
Agreement of 11.29./11.30.2000 pertaining to premises used as office space and
the Lease Agreements dated 01.11.2001, 05.07.2004 and 09.27./10.01.2004
pertaining to parking spaces located in parking lots and garages.
With this Addendum, the parties agree to a reduction in rent beginning on
01.01.2006. At the same time, the provision regarding the term of the Lease is
being modified. Furthermore, Lessee is leasing an additional parking space, i.e.
Space 35, in the underground garage.
A) New Provisions to the Lease Agreement of 11.29./30/11/2000
Re: Section 3 – Term and Termination of Lease

     
- re:
  3.03 The parties agree to a fixed-term lease expiring on 12.31.2010.
 
   
 
  After the expiration of the fixed-term lease, Lessee shall be entitled to
exercise a one- time option to extend the Lease by 5 years under the same terms.
Lessee shall be required to exercise this option by giving unilateral notice to
Lessor no later than 12 months prior to the expiration of the Lease. Lessee must
exercise the option by means of a registered letter, which must be received by
Lessor no later than on the last working day before the commencement of the
12 months’ notification period. The date of receipt

1



--------------------------------------------------------------------------------



 



     
 
  of the notice shall determine whether or not the option was exercised by
Lessee in time. The right to extend the Lease cannot be exercised if Lessee has
been subletting the leased Premises either as a whole or in part.
 
   
- re: 3.04
  Lessee hereby waives its special right to terminate the Lease as of
06.30.2007.
 
   
-
  The term of the Lease pertaining to any and all leased parking spaces shall
also be fixed and shall expire on 12.31.2010.

Re: Section 5 – Rent, Utilities, Heating Costs, Payment and Accounting

     
- re: 5.01
  Beginning on 01.01.2006, rent and utilities shall be payable as follows:

                                      Type of leased         Size          
space     Total in EUR    
1,721.83 m2
  office     15,066.01  
27
  units   parking spaces in underground garage   + 1,339.57  
1
  unit   parking space in underground garage   + 45.00  
6
  units   parking spaces in parking lot   + 0.00  
 
                      Total net monthly rent         - without the prepaid
installment for operating costs -   = 16,450.58  
 
                        Current monthly prepaid installment for operating costs:
        1,721.83 m2   + 3,443.66  
 
                      Total net monthly rent         - including the prepaid
installment for operating costs -   = 19,894.24  
 
                        plus value-added tax required by law / currently 16%   +
3,183.08  
 
                        Total gross monthly rent         - including the prepaid
installment for operating costs -   = 23,077.32  
 
                     

         
 
  Bank information:   Account number 322 324 308
 
      HypoVereinsbank Frankfurt/Main
 
      Bank code 503 301 91

     
- re: 5.1.1
  Graduated rent agreement: This provision is not applicable; in its place, the
following value guarantee clause shall apply:
 
   
 
  The agreed-upon rent shall remain unchanged until the conclusion of the first
year under the Lease. Beginning at the commencement of the second year of the
Lease, i.e. on 01.01.2007, the rent shall be adjusted in direct proportion to
the rise or fall (on a percentage basis) of the consumer price index established
by the Federal Bureau of Statistics for Germany since the commencement of the
Lease. Thereafter, the rent shall be adjusted at the commencement of each year
of the Lease based upon the rate by which the aforementioned index has risen or
fallen during the preceding year of the Lease. The adjustment of the rent shall
always be based upon the rent applicable after the last adjustment. Notification
of Lessor and/or Lessee regarding the rent adjustment may also occur during the
year at whose commencement the adjustment went into effect. Any supplemental
payments and/or refunds shall be due and payable immediately upon request.

2



--------------------------------------------------------------------------------



 



     
 
  Index base 2000 = 100
 
   
 
  Should the basis for calculation of the aforementioned index change or the
index itself be abolished, the parties agree that the rent shall be tied to
another index that resembles the modified or abolished index as closely as
possible.
 
   
 
  In case the value guarantee clause in this form is neither valid without
approval nor approved by the Federal Ministry of Commerce, Lessor shall, by
virtue of consent given herewith by Lessee, draw up another value guarantee
clause whose economic effect most closely resembles the effect of this clause
and, if required, submit such clause as an amendment to the Lease to the Federal
Department of Commerce for approval.
 
   
 
  If such clause is not approved, a performance clause which is not subject to
approval and whose economic effect approximates the effect of the value
guarantee clause as closely as possible shall be considered agreed upon by the
parties.
 
   
 
  Provisions Regarding the Use of Parking Spaces in the Underground Garage
 
   
-
  The subletting of parking spaces is prohibited. Parking or leaving a vehicle
anywhere on the remainder of the property and/or in parking spaces other than
those leased by Lessee is prohibited.
 
   
-
  The use of the parking spaces for storage or as a workshop or the like is
prohibited. Any such misuse shall entitle Lessor to termination of the Lease
without notice.
 
   
-
  Structural alterations or modifications of the leased spaces by Lessee are not
permitted. At the termination of the lease, the leased premises shall be turned
over to Lessor in clean condition.
 
   
-
  Lessor shall not be liable for any damage to parked vehicles and brought-in
property, unless Lessor is guilty of gross negligence or criminal intent. The
same shall apply to theft and burglary.
 
   
-
  Lessee shall be required to repair any damage to walls, doors etc. as well as
any damage caused by spilled gasoline, oil or acids immediately and without
proof of fault or negligence. If the floor of the leased premises is damaged, it
must be refinished.
 
   
-
  Lessor shall not be liable for personal injury or property damage.

B) Exhibits

     
Exhibit 1:
  Lease Agreement of 11.29./11.30.2000 pertaining to premises used as office
space
 
   
Exhibit 2:
  Excerpt form the Commercial Register showing Lessee’s certificate of
registration
 
   
Exhibit 3:
  Plan of the parking spaces located in underground garages and parking lots
(will be submitted at a later date together with an additional addendum
regarding the content of the Lease Agreement)

C) Miscellaneous

     
-
  As far as the content of the Lease Agreement of 11.29./11.30.2000 is neither
modified nor amended by Addendum 1, it shall remain in effect, unchanged and in
its entirety.
 
   
-
  The Lease Agreements of 01.11.2001, 05.07.2001 (with Special Agreement) and
09.27./10.01.2004 pertaining to garages shall be void as of 01.01.2006 without
alternative agreements to replace them.

3



--------------------------------------------------------------------------------



 



     
-
  Additional agreements as well as changes and amendments to this Agreement
shall only be valid if they are in writing. This also applies to promises and
consent of any kind, as well as to a change in the requirement that they be in
written form. Verbal agreements shall not be considered valid.

         
 
  Eschborn, (dated) 12/15/05   Hamburg (dated) 12.13.2005  
 
  [signature]   [signature]
 
       
 
  Deutsche Commercial Property Hamburg 2 GmbH represented by Ralf Selke, General
Manager and Gunther R. Deutsch, Assistant Vice President as Lessor   Domilens
GmbH represented by Mr. Günther Roepstorff, General Manager as Lessee

4